PER CURIAM.
Appellant seeks review of his conviction for felony possession of marijuana. He argues that the trial court should have granted his motion for a judgment of acquittal. We agree. Because the state failed to present evidence sufficient to establish a prima facie case on the element of guilty knowledge — i.e., that appellant knew of the presence of the marijuana and its illicit nature — the trial court should have granted the motion for a judgment of acquittal. See, e.g., Scott v. State, 808 So.2d 166 (Fla.2002); Chicane v. State, 684 So.2d 736 (Fla.1996); Rutskin v. State, 260 So.2d 525 (Fla. 1st DCA 1972). Accordingly, we reverse, and remand with directions that the trial court vacate the judgment of conviction and order placing appellant on probation and enter a judgment of acquittal.
*495REVERSED and REMANDED, with directions.
MINER, KAHN and WEBSTER, JJ„ concur.